DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 4/26/2022 has been entered.  Claims 1-5, 8-14, and 17-20 are pending in the application.  Claims 6-7 and 15-16 have been cancelled.  The amendments to the claims and abstract overcome each and every objection, 112(b) rejection, and 112(d) rejection previously set forth in the Final Office Action mailed on 12/29/2021.

REASONS FOR ALLOWANCE
Claims 1-5, 8-14, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the flow detector as claimed, specifically including wherein the upstream thermoelectric element and the downstream thermoelectric element have an air gap therebetween to inhibit thermal conduction.
The closest prior art is Lee et al. (US 2016/0175519 A9). Lee discloses a flow detector (flow sensor 33, see Fig. 5) for releasable coupling with a flow channel (tubing 24) in a channel coupling area (area of tubing 24 shown in Fig. 5) and detecting a flow of liquid drug in the flow channel (see par. [0036]), the flow detector including: an upstream element (sensor 78a) and a downstream element (sensor 78b), wherein the upstream element (Sensor 78a) and the downstream element (Sensor 78b) are arranged spaced apart from each other (see Fig. 5) and movable independent from each other (via springs 76, see par. [0036]); an upstream biasing element (spring 76 attached to sensor 78a) and a downstream biasing element (spring 76 attached to sensor 78b), wherein the upstream biasing element (spring 76 attached to sensor 78a) acts on the upstream element (sensor 78a), thereby biasing the upstream element (sensor 78a) towards the channel coupling area (area of tubing 24 shown in Fig. 5), and the downstream biasing element (spring 76 attached to sensor 78b) acts on the downstream element (sensor 78b), thereby biasing the downstream element (sensor 78b) towards the channel coupling area (area of tubing 24 shown in Fig. 5) independently from the upstream biasing element (spring 76 attached to sensor 78a).  Lee also teaches (in Fig. 8) an upstream element (thermal sensor 116a) and a downstream element (thermal sensor 116b) which are thermoelectric elements (see par. [0039]).
Lee fails to teach wherein the upstream thermoelectric element and the downstream thermoelectric element have an air gap therebetween to inhibit thermal conduction.

Dependent claims 2, 12-13, and 18-19 are allowed by virtue of their dependency on allowed claim 1.

In regards to independent claim 3, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the flow detector as claimed, specifically including wherein the upstream thermoelectric element is arranged on an upstream flexible printed circuit board element; wherein the downstream thermoelectric element is mounted on a downstream flexible printed circuit board; and wherein the upstream flexible printed circuit board element and the downstream flexible printed circuit board element form fingers that are able to flex independently from one another.
The closest prior art is Lee et al. (US 2016/0175519 A9). Lee discloses a flow detector (flow sensor 33, see Fig. 8) for releasable coupling with a flow channel (tubing 24) in a channel coupling area (area of tubing 24 shown in Fig. 8) and detecting a flow of liquid drug in the flow channel (see par. [0039]), the flow detector including: an upstream thermoelectric element (thermal sensor 116a) and a downstream thermoelectric element (thermal sensor 116b), wherein the upstream thermoelectric element (thermal sensor 116a) and the downstream thermoelectric element (thermal sensor 116b) are arranged spaced apart from each other (see Fig. 8), and wherein the upstream thermoelectric element (thermal sensor 116a) is arranged to couple to the flow channel (tubing 24) in the channel coupling area (area of tubing 24 shown in Fig. 8) at an upstream position (upper portion of tubing 24 shown in Fig. 8) and the downstream thermoelectric element (thermal sensor 116b) is arranged to releasably couple to the flow channel (tubing 24) in the channel coupling area (area of tubing 24 shown in Fig. 8) at a downstream position (lower portion of tubing 24 shown in Fig. 8), such that the downstream thermoelectric element (thermal sensor 116b) operates as a downstream temperature sensor and senses a downstream temperature at the downstream position (lower portion of tubing 24 shown in Fig. 8) (see par. [0039]); wherein the upstream thermoelectric element (thermal sensor 116a) is configured to operate as a heating element, thereby heating liquid inside the flow channel (tubing 24) at the upstream position (upper portion of tubing 24 shown in Fig. 8) (see par. [0039]), and operate as an upstream temperature sensor and sense an upstream temperature at the upstream position (upper portion of tubing 24 shown in Fig. 8) (see par. [0039]).
Lee fails to teach wherein the upstream thermoelectric element is arranged on an upstream flexible printed circuit board element; wherein the downstream thermoelectric element is mounted on a downstream flexible printed circuit board; and wherein the upstream flexible printed circuit board element and the downstream flexible printed circuit board element form fingers that are able to flex independently from one another.

Dependent claims 4-5, 8-11, and 20 are allowed by virtue of their dependency on allowed claim 3.

In regards to independent claim 14, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the method as claimed, specifically including wherein the biasing the upstream thermoelectric element includes pressing the upstream thermoelectric element against an exterior wall of the flow channel; and heating the liquid drug in the flow channel by conducting heat from the upstream thermoelectric element through the exterior wall of the flow channel.
The closest prior art is Lee et al. (US 2016/0175519 A9). Lee discloses a method for releasably coupling a flow detector (flow sensor 33, see Fig. 5) with a flow channel (tubing 24) for detecting a flow of liquid drug in the flow channel (tubing 24) (see par. [0036]), the method including: releasably coupling an upstream element (sensor 78a) and a downstream element (sensor 78b) with the flow channel (tubing 24), wherein the upstream element (sensor 78a) and the downstream element (sensor 78b) are arranged spaced apart from each other along an extension direction of the flow channel (tubing 24) (see Fig. 5) and movable independent from each other (via springs 76, see par. [0036]); biasing the upstream element (sensor 78a) ("biasing" via spring 76 attached to sensor 78a) towards the flow channel (tubing 24), and independently biasing the downstream element (sensor 78b) ("biasing" via spring 76 attached to sensor 78b) towards the flow channel (tubing 24) (see par. [0036]). Lee also teaches (in Fig. 8) an upstream element (thermal sensor 116a) and a downstream element (thermal sensor 116b) which are thermoelectric elements (see par. [0039]).
Lee fails to teach wherein the biasing the upstream thermoelectric element includes pressing the upstream thermoelectric element against an exterior wall of the flow channel; and heating the liquid drug in the flow channel by conducting heat from the upstream thermoelectric element through the exterior wall of the flow channel.

Dependent claim 17 is allowed by virtue of its dependency on allowed claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783